Citation Nr: 1715087	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  07-11 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a joint or muscle disability of the bilateral elbows, to include as a result of lead poisoning.

2.  Entitlement to service connection for a joint or muscle disability of the fingers, to include as a result of lead poisoning.

3.  Entitlement to service connection for a general disorder of the joints and muscles, to include as a result of lead poisoning.

4.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

5.  Entitlement to service connection for anemia.

6.  Entitlement to an initial disability rating in excess of 60 percent for hypertensive heart disease prior to December 15, 2014 and in excess of 10 percent thereafter.

7.  Entitlement to a restoration of a 50 percent disability rating for generalized anxiety disorder.

8.  Entitlement to a disability rating in excess of 50 percent for generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to March 1970 and from September 1970 to November 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2005, November 2013, January 2015, and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2009 and in November 2011, the Board remanded the issue of entitlement to service connection for an unspecified disorder of the joints and muscles, to include gout, on appeal for further development of the evidence. Thereafter, in an April 2013 decision, the Board denied the Veteran's claim of entitlement to service connection for an unspecified disorder of the joints and muscles, to include gout.  The Veteran subsequently appealed the Board's denial of this claim to the United States Court of Appeals for Veterans Claims (the Court). Counsel for the Veteran and the Secretary of VA thereafter filed a Joint Motion for Remand (JMR).  An Order of the Court dated October 25, 2013 granted the motion, vacated the Board's April 2013 decision, and remanded the case to the Board. 

As indicated above, the Veteran has primarily pursued a claim of service connection for an unspecified disorder of the joints and muscles.  However, the record reflects complaints of disabilities associated with the bilateral shoulders, cervical spine, left ankle, left knee, bilateral wrists, bilateral elbows, fingers, and gout.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  The Court cited the holding in Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007) which held that VA must apply a "sympathetic reading" to a lay person's pleadings, and indicated that VA's attention should be focused upon the symptoms the claimant is attempting to service-connect.

The record, as a whole, appears to raise theories of service connection for these different disabilities of the joints and muscles, namely the bilateral shoulders, cervical spine, left ankle, left knee, bilateral wrists, bilateral elbows, fingers, and gout.  In a previous Board decision dated January 2014, the Board rephrased the Veteran's claim initially alleged as entitlement to service connection for an unspecified disorder of the joints and muscles to include gout as issues of entitlement to service connection joint or muscle disabilities of the bilateral shoulders, cervical spine, left ankle, bilateral wrists, left knee, bilateral elbows, fingers, and gout as well as a general disability of the joints and muscles.  See generally Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008) (discussing that separate diagnoses may constitute separate claims for adjudication purposes).  The Board also recharacterized the Veteran's left knee disability claim as whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability as this claim was previously denied in an August 2003 rating decision which is final.  

In the January 2014 decision, the Board denied the claims of service connection for joint or muscle disabilities of the bilateral shoulders, cervical spine, left ankle, bilateral wrists, and gout, to include as due to lead poisoning, and reopened and granted service connection for degenerative arthritis of the left knee.  The Board also remanded the issues of service connection for joint or muscle disabilities of the bilateral elbows, fingers, and a general disorder of the joints and muscles, to include as a result of lead poisoning.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Veteran presented testimony at a Travel Board hearing in November 2007 with regard to his joint or muscle disabilities of the bilateral elbows and fingers as well as his generalized disorder which was chaired by a Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's claims file.  In a November 2013 letter, the Veteran and his representative were notified by the Board that the VLJ who conducted the November 2007 hearing was no longer employed by the Board, and if the Veteran requested another hearing before a Veterans Law Judge, he was to respond within 30 days from the date of the letter.  A review of the record reveals that neither the Veteran nor his representative has requested a hearing before another Member of the Board.  As such, the Board will proceed with review of the case.  See 38 C.F.R. § 20.707.

With regard to the issues of a restoration of a 50 percent disability rating for generalized anxiety disorder and increased rating for a generalized anxiety disorder, by way of background, a claim of entitlement to a disability rating in excess of 50 percent for the generalized anxiety disorder was denied by the RO in a February 2010 rating decision.  Following the association of medical evidence with the claims folder, to include a VA examination that showed the disability had improved, the RO subsequently reduced the rating for the generalized anxiety disorder from 50 percent to 30 percent effective February 1, 2014 in a rating decision dated November 2013.    
The Veteran submitted a notice of disagreement with the reduction in December 2013, and the August 2015 statement of the case (SOC) addressed the propriety of the reduction.  The Veteran reiterated his disagreement with the reduction in his August 2015 substantive appeal.  Therefore, the first issue on appeal is whether the reduction was proper.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  However, as the reduction stemmed from what was initially a claim for increased rating for generalized anxiety disorder, the issue of entitlement to an increased rating for this disability is also on appeal.

In October 2013, the Veteran was provided a hearing before RO personnel as to his generalized anxiety disorder claim.  A transcript of the hearing has been associated with the claims folder.  

By rating action dated January 2015, the RO denied the Veteran's claims of entitlement to service connection for degenerative disc disease of the lumbar spine and anemia.  In February 2015, the Veteran filed a notice of disagreement (NOD) with regard to the denial of these claims in the January 2015 rating decision.  Also, by rating action dated May 2015, the RO awarded the Veteran service connection for hypertensive heart disease and assigned a 60 percent disability rating prior to December 15, 2014 and a 10 percent rating thereafter.  In July 2015, the Veteran filed a NOD with regard to the assigned disability ratings for the hypertensive heart disease.  A SOC has not been submitted addressing the degenerative disc disease of the lumbar spine, anemia, and hypertensive heart disease issues.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

The Board also notes that in the February 2015 NOD, the Veteran expressed disagreement with regard to a denial of entitlement to service connection for dizziness in the January 2015 rating decision.  However, in a statement dated October 2015, the Veteran indicated that he does not claim entitlement to service connection for this disability.

The issues of entitlement to service connection for anemia and degenerative disc disease of the lumbar spine as well as entitlement to increased disability ratings for hypertensive heart disease and generalized anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed disability of the bilateral elbows is not related to his service, to include as a result of lead poisoning.

2.  The Veteran's currently diagnosed disability of the fingers is not related to his service, to include as a result of lead poisoning.

3.  The Veteran does not have a current disability manifested by a general disorder of the joints and muscles, nor has he at any time during the claim and appeal period.

4.  A rating decision proposing to reduce the Veteran's evaluation assigned for generalized anxiety disorder was issued on December 11, 2012; the accompanying notice informed the Veteran of the 60 day period for the submission of evidence, and of the right to request a predetermination hearing within 30 days.

5.  On November 29, 2013, the Veteran was notified of the rating decision implementing the final reduction in the evaluation assigned for generalized anxiety disorder from 50 percent to 30 percent effective February 1, 2014.

6.  At the time of the November 2013 rating decision, the evidence of record failed to establish objective improvement in the Veteran's overall functional impairment or in the frequency and severity of the symptomatology associated with his generalized anxiety disorder.



CONCLUSIONS OF LAW

1.  A joint or muscle disability of the bilateral elbows was not incurred in or aggravated by active service, to include as a result of lead poisoning.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  A joint or muscle disability of the fingers was not incurred in or aggravated by active service, to include as a result of lead poisoning.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  A general disorder of the joints and muscles was not incurred in or aggravated by active service, to include as a result of lead poisoning.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The reduction in the rating for generalized anxiety disorder from 50 percent to 30 percent effective February 1, 2014, was improper, and restoration of the prior rating is warranted.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. 
§§ 4.7, 4.10, 4.130, Diagnostic Code 9400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for joint or muscle disabilities of the bilateral elbows and fingers as well as a general disorder of the joints and muscles and restoration of a 50 percent disability rating for generalized anxiety disorder.  In the interest of clarity, the Board will discuss certain preliminary matters. The issues on appeal will then be analyzed and a decision rendered.

Compliance with the Court's directives

As was noted in the Introduction, the Veteran's service connection claim for a general disorder of the joints and muscles involves a JMR by the Court dated October 2013.  The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with that obligation in mind.

The October 2013 JMR found that the Board did not provide a sufficient statement of reasons or bases for its determination that the Veteran was not entitled to benefits based on service connection for a disorder of the joints and muscles insofar as the Board failed to adequately address the holding of Clemons, supra.  Without addressing what specific disabilities were encompassed within the scope of the Veteran's claim for joint and muscle pain related to 30 parachute jumps conducted in service, the Board summarily concluded that "the claimed condition is not shown" which was incongruent with the holding in Clemons.  The Court instructed the Board to examine the evidence of record and to assess whether any of the specific conditions or symptoms indicated the presence of a physical disability that the Veteran has related to his service.  As discussed above, in the previous January 2014 decision, the Board addressed separate disabilities of the bilateral shoulders, cervical spine, left ankle, bilateral wrists, and gout and denied these service connection claims.  The Board also addressed a separate joint or muscle disability of the left knee and awarded the service connection claim.  Further, the Board will herein address separate joint or muscle disabilities of the bilateral elbows and fingers and has remanded an issue of service connection for degenerative disc disease of the lumbar spine for further development.  As such, the Board finds that the issue of service connection for a general disorder of the joints and muscles is appropriate for adjudication and will address this issue below.

Additionally, the JMR found that the Board failed to ensure compliance with the duty to assist inasmuch that VA did not make sufficient attempts to obtain outstanding identified private treatment records from Southern Bone and Joint in Dothan, Alabama.  However, the Veteran submitted a statement dated December 2013 indicating that he has those records and submitting records from this facility dated October 2001 to October 2009.  Although the Board notes that on his January 2005 VA medical authorization form that he had treatment at Southern Bone and Joint since 1980, he indicated in the December 2013 statement that he has all relevant records from this facility, submitted these records, and stated that he did not desire his claim to be remanded.  As such, the Board finds that by the Veteran submitting all pertinent treatment records from Southern Bone and Joint that there has been substantial compliance with this directive of the JMR. 

The Board is confident that if any additional problems existed, the Court would have brought them to the Board's attention.  See Harris v. Derwinski, 1 Vet. App.180, 183 (1991) (holding that the "Court will (not) review BVA decisions in a piecemeal fashion").

Stegall concerns

The Board previously remanded the Veteran's joint or muscle disability claims in December 2009, November 2011, and January 2014 in order to obtain a medical opinion as to the etiology of the Veteran's joint or muscle disabilities.  Pursuant to the Board's remand instructions, in April 2015, a VA examination was provided and a medical opinion was obtained as to the etiology of the Veteran's joint or muscle disabilities of the bilateral elbows and fingers as well as a general disorder of the joints and muscles.  The Veteran's claims were most recently readjudicated via a September 2015 supplemental statement of the case (SSOC).    

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  In a timely April 2005 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The April 2005 notice did not include provisions for disability ratings and for the effective date of a claim.  The Veteran was given notice of that type of information in April 2010.  Any defect as to the timing of the subsequent April 2010 notice was cured because the RO readjudicated the claims to include in the latest September 2015 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect). 

Given the favorable disposition of the claim for restoration of a 50 percent rating for generalized anxiety disorder from February 1, 2014, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the Veteran's claim have been accomplished.

VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, as well as VA and private treatment records.  

As noted above, the Veteran also was afforded a hearing before a VLJ during which he presented oral argument in support of his service connection claims.  Here, during the November 2007 Board hearing, the VLJ clarified the issue on appeal (service connection of the joints and muscles); clarified the concept of service connection claims; identified potential evidentiary defects which included evidence of a nexus between the Veteran's joint or muscle disabilities and his service; clarified the type of evidence that would support the Veteran's claim; and enquired as to the existence of potential outstanding records.  Thus, the actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

The Veteran was afforded a VA examination for his joint or muscle disability claims in April 2015.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.  Accordingly, the Board will proceed to a decision.

Service connection for joint or muscle disabilities of the bilateral elbows and fingers

The Veteran is claiming entitlement to service connection for a joint or muscle disability of the bilateral elbows and fingers which he contends are due to his service, to include as a result of parachuting and lead poisoning as a result of field training exercises which included cooking chicken in his helmet. 

Because the outcome as to these issues involves the application of virtually similar law to identical facts, the Board will address the two issues together.

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2016).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board initially notes that the Veteran's July 1969 report of medical history in conjunction with his enlistment examination documents a history of a fracture of a finger on his right hand in 1967.    

To the extent that there is a question as to whether the Veteran had a preexisting disability of the right finger or hand that was aggravated by his service, the Board notes that such disability was not noted on the Veteran's July 1969 enlistment examination and thus the presumption of soundness applies.  This presumption cannot be rebutted unless there is clear and unmistakable evidence that a disability of the finger pre-existed and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Board observes that the Veteran's service treatment records during his period of active duty do not document complaints of or treatment for his right fingers or hand or symptoms associated therewith that may be attributable to a pre-existing disability.  Accordingly, the Board finds that there is not clear and unmistakable evidence that the Veteran's current disability of the right fingers pre-existed his service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Moreover, the Veteran has not contended that his current disability of the right fingers pre-existed service.  The presumption of soundness upon enlistment has therefore not been rebutted.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016); see also Bagby v. Derwinski, 1 Vet. App. 225, 227.

The Board notes that the record does not reflect medical evidence showing any manifestations of arthritis of the elbows or fingers during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings consistent with either of these disabilities until 2003 (more than 20 years after his separation from active service).  Accordingly, service connection is not warranted on a presumptive basis as to these claims.  38 C.F.R. §§ 3.307, 3.309.  

Having determined that presumptive service connection is not warranted, the Board's inquiry turns to whether service connection on a direct basis is warranted.  

With regard to current disability, the medical evidence documents diagnoses of degenerative arthritis of the elbows and rheumatoid arthritis of the fingers.  See, e.g., the April 2015 VA examination report.

With respect to in-service disease or injury, the Board observes that the Veteran's service treatment records are absent complaints of or treatment for elbow or finger disabilities.  However, the Board acknowledges the Veteran's complaints of elbow and finger pain as a result of parachuting during service and lead poisoning.  Indeed, the Board notes that the Veteran is competent to attest to experiencing pain in his elbows and fingers from parachuting.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of injuring his elbows and fingers from parachuting.  Furthermore, the Board finds the Veteran credible with regard to his report of symptoms and exposure to lead.  The Board also notes that the Veteran is currently service-connected for right and left knee degenerative arthritis based in part on his parachuting duties in service.  Additionally, the Veteran submitted photographs of himself during service cooking a chicken in his helmet.      

The Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's bilateral elbow and finger disabilities are related to his service.

Specifically, the Veteran was afforded a VA examination in April 2015.  Pertinently, the VA examiner considered the Veteran's in-service injuries from parachuting as well as his report of lead poisoning.  After examination of the Veteran and review of his claims folder, the VA examiner diagnosed the Veteran with degenerative arthritis of the elbows and rheumatoid arthritis of the fingers and concluded that it is less likely than not that these disabilities are related to service, to include the parachuting and lead poisoning.  The VA examiner's rationale for his conclusion was based on his finding of no elbow or finger treatment documented in the record associated with the parachuting jumps he made.  He further noted that had there been an injury that would have caused this long of a lasting condition, it would have had to be severe and would have had to have medical attention.  He also discussed postservice X-ray findings which were not reflective of a post-traumatic injury.  With respect to the Veteran's reported lead poisoning, the examiner noted that the Veteran had postservice normal serum levels, elevated proloporphyrin levels, elevated uroporphyrin levels, elevated hexacarb levels, and elevated coproporphyrin levels.  However, he determined that these levels were not representative of the effects of lead, but rather other issues such as kidney disease and would not have any bearing on lead exposure years ago.  As such, the examiner opined that there was no medical evidence to suggest the Veteran's in-service lead exposure had any deleterious effects on his elbows and fingers.  

The April 2015 VA examination report was based upon thorough examination of the Veteran and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the April 2015 VA examiner's opinion is consistent with the Veteran's documented medical history, which is absent any report of symptomatology consistent with an elbow or finger disability for more than 20 years after service.  The VA examiner also considered the Veteran's in-service injuries from parachuting and lead poisoning and determined that these incidents did not cause the current elbow and finger disabilities.

The Board observes that the Veteran has submitted articles documenting the effects of lead exposure.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  However, the articles submitted by the Veteran are of a general nature and do not contain any information or analysis specific to the Veteran's case.  Furthermore, as discussed above, the April 2015 VA examiner specifically considered the Veteran's reported lead poisoning and concluded after consideration of the Veteran's medical history that his reported exposure did not cause his current elbow and finger disabilities.  As such, the Board finds the articles submitted by the Veteran to be of no probative value with regard to a nexus between the Veteran's current elbow and finger disabilities and his service.

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including pain), as a lay person is not competent to associate his bilateral elbow and finger disabilities to his service.  That is, the Veteran is not competent to opine on matters such as the etiology of the his current bilateral elbow and finger disabilities.  Such opinion requires specific medical training in the field of orthopedics and rheumatology and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contentions with regard to a nexus between his bilateral elbow and finger disabilities to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See also 38 C.F.R. 
§ 3.159(a)(1) (2016) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  However, the first postservice evidence of complaint of, or treatment for, symptoms associated with the elbow or fingers is not until 2003.  See a private treatment record from Southern Bone and Joint Specialists dated May 2003.  This was more than 20 years after the Veteran left service in November 1978.  The Board also notes that the Veteran's July 1978 separation examination documented a normal examination of the elbows and fingers as well as the Veteran's denial of symptoms associated with the elbows and fingers.  His July 1978 separation examination from service as well as the April 2015 VA examination contradict any current assertion that his current bilateral elbow and finger disabilities manifested during service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, a nexus is not met, and the Veteran's claims fail on this basis.  In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for joint or muscle disabilities of the bilateral elbows and fingers, to include as a result of lead poisoning.  The benefits sought on appeal are therefore denied.

Service connection for a general disorder of the joints and muscles

The Veteran is claiming entitlement to service connection for a general disorder of the joints and muscles, which he contends is due to his service, to include as a result of parachuting and lead poisoning as a result of field training exercises which included cooking chicken in his helmet. 

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.

With respect to a current disability, the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with a general disorder of the joints and muscles.  The Board in particular notes that the Veteran was not diagnosed with such disorder following a VA examination in April 2015.  The VA examiner specifically noted that there is no competent medical evidence that the Veteran has fibromyalgia.  While the VA examiner acknowledged a February 2008 private treatment record showing a diagnosis of arthralgia with suspect fibromyalgia, he reported that arthralgia is a "weak diagnosis" in that all it means is that a person has complaints of joint pain, and the doctor does not know why.  Moreover, although the Veteran had issues with one of his shoulders which he thought to be impingement syndrome and that the possible diagnosis of fibromyalgia led to a diagnosis of carpal tunnel syndrome, as discussed above, the Board has previously denied claims of service connection for shoulder and wrist disabilities which were not appealed.  Further, with respect to the finding of suspect or possible fibromyalgia, the Court has held that medical evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  There is no other medical evidence of record indicating the Veteran has a general disorder of the joints and muscles that has not already been considered by the Board.    

The Board wishes to make it clear that it has no reason to doubt that the Veteran experiences certain symptoms such as general joint or muscle pain.  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Pertinently, in this case, the evidence does not support a finding that the symptoms that the Veteran has reflects a disability of a general disorder of the joints and muscles.  

The Board reiterates that in the previous January 2014 decision, the Board addressed separate disabilities of the bilateral shoulders, cervical spine, left ankle, bilateral wrists, and gout and denied these service connection claims.  The Board also addressed a separate joint or muscle disability of the left knee and awarded the service connection claim.  Further, the Board has denied claims of service connection for joint or muscle disabilities of the elbows and fingers herein and is remanding an issue of service connection for degenerative disc disease of the lumbar spine for further development.  Indeed, there is no objective evidence of record which indicates that the Veteran otherwise has a general disorder of the joints and muscles.  

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past such as joint and muscle pain, as a lay person he is not competent to associate any of his claimed symptoms to a general disorder of the joints and muscles.  Such opinion requires specific medical training in the field of orthopedics and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the specific medical training to render medical opinions, the Board must find that his contention with regard to a diagnosis of a general disorder of the joints and muscles to be of minimal probative value and outweighed by the objective evidence which is absent a finding of such.  See also 38 C.F.R. § 3.159(a)(1) (2016) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a disability of a general disorder of the joints and muscles.

Because the weight of the evidence of record does not substantiate a current disability of a general disorder of the joints and muscles, the first element of service connection is not met, and service connection is therefore not warranted on that basis as to this claim.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a general disorder of the joints and muscles, to include as a result of lead poisoning.  The benefit sought on appeal is accordingly denied.  



Restoration of 50 percent rating for generalized anxiety disorder effective 
February 1, 2014

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169 (1992).  However, if the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.

The Veteran was awarded a 50 percent rating for generalized anxiety disorder in an October 2005 rating decision.  The 50 percent rating was based on a September 2005 VA examination.  In that examination report, the examiner noted the Veteran's mood as anxious and affect was congruent.  Further, the Veteran appeared somewhat tense and nervous and had ongoing episodes of anxiety and depression as well as insomnia, loss of energy, and diminished ability to concentrate and interest in activities.  The Veteran also had problems with irritability.  Overall the examiner assigned a Global Assessment of Functioning (GAF) score of 55.
A claim for an increased rating for the generalized anxiety disorder was considered in a February 2010 rating decision based on the RO's receipt of a February 2010 VA psychological examination.  In that report, the examiner reported the Veteran as fully oriented, well-groomed, friendly, and cooperative.  The Veteran's mood was euthymic and had a slightly constricted affect.  He denied suicidal and homicidal intent or planning as well as delusions and hallucinations.  His attention, memory, and judgment were within normal limits.  The examiner assigned a GAF of 75 and stated that the Veteran's mental disorder symptoms were controlled by continuous medication.  

The Veteran was thereafter provided a VA examination in January 2012.  He reported a good relationship with his wife and one of his two children.  He also reported difficulty with his employment as a letter carrier for the United States Postal Service due to tiredness and anxiety.  He further noted memory loss.  Upon examination, the VA examiner noted the Veteran was alert and orientation, speech, and thought content were normal.  The Veteran's mood was mild to moderately dysphoric with generally constricted affect.  The Veteran denied suicidal or homicidal ideation as well as delusions or hallucinations.  There was no observable impairment in attention, concentration, or memory.  The examiner documented symptoms of chronic sleep impairment and mild memory loss as well as mild occupational impairment.  He assigned a GAF score of 65.  

The Veteran was afforded another VA examination in September 2012.  Upon examination, the VA examiner noted the Veteran was alert as well as normal orientation, speech, and thought content.  There was no observable impairment in attention, concentration, or memory.  The Veteran continued to deny suicidal and homicidal ideation as well as hallucinations and delusions.  The examiner documented symptoms of depressed mood and anxiety and assigned a GAF score of 65.        

In a letter dated December 2012, the Veteran was notified of a proposal to reduce the disability rating assigned for his generalized anxiety disorder.  He was additionally notified that he had 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level, and that if he did not respond within those 60 days, his disability rating would be reduced the first day of the third month following the RO's notice to him of the final decision.  He was also notified of having the opportunity for a personal hearing.  In the November 2013 rating decision, the RO reduced the evaluation of the Veteran's generalized anxiety disorder from 50 percent to 30 percent effective February 1, 2014 and informed the Veteran of this in a letter dated November 2013.  

Based on these facts, the Board concludes that the RO complied with the procedures required under 38 C.F.R. § 3.105 for reducing the Veteran's disability rating by notifying him of his rights, giving him an opportunity for a hearing and time to respond, and making the reduction effective no sooner than permitted.  Therefore, the due process required by 38 C.F.R. § 3.105(e) has been met.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  38 C.F.R. § 3.344(a)(b) (2016).  Those regulations provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. However, the provisions of 38 C.F.R. § 3.344(c) specify that those considerations are applicable for ratings which have continued for long periods, five years or more, at the same level, and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  Similar protections are afforded to veterans who have been awarded a total rating based on unemployability.  38 C.F.R. § 3.343 (2016). 

Under those criteria regarding reductions, the RO must find the following:  (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a),(b) (2016); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993). 
The 50 percent disability rating for the generalized anxiety disorder was in effect for more than 5 years, from March 22, 2005 to February 1, 2014.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) are applicable.  38 C.F.R. § 3.344(c) (2016). 

VA treatment records for the period between the September 2005 VA examination and the November 2013 reduction reflect ongoing treatment for generalized anxiety disorder.  These treatment records generally document the Veteran's mildly constricted affect and normal speech, attitude, appearance, thought process, and thought content.  However, the evaluations also note his anxiety and memory problems as well as insomnia.  Multiple evaluations document a GAF score of 59.  See, e.g., a VA treatment record dated December 2009.  Notably, a September 2013 psychiatric evaluation reveals the Veteran's report of increased stress.  He was assigned a GAF score of 60 at that time.  Also, a letter by L.L., M.D. dated May 2014 notes that she has treated the Veteran for generalized anxiety disorder since 2005.  She reported that he has struggled over the years with anxiety and panic attacks several times weekly with irritable and low moods, all limiting his ability to establish and maintain effective work and social relationships.  She further noted that the Veteran did not adapt well to change in routine or stress in the workplace, with irritable and angry moods and quick temper impacting his ability to complete tasks and deal with coworkers.  

Additionally, the Veteran presented testimony before RO personnel in October 2013.  He reported panic attacks a couple times a week as well as sleep problems, memory problems, mood changes, and irritability.  He submitted a statement from R.S. who documented the Veteran's concentration and memory problems, in particular when working.  The Board also notes that in September 2013, the Veteran filed a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) at which time he reported that he stopped working as a carrier for the United States Postal Service due, in part, to his generalized anxiety disorder.  

As stated above, generally a reduction must have been supported by the evidence on file at the time of the reduction, although pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer, 2 Vet. App. 277.  

Based on the foregoing, the Board finds that the evidence discussed above does not reflect an objective improvement in the Veteran's symptoms from when he was awarded the 50 percent rating for the generalized anxiety disorder in March 2005 until the time the rating reduction was made final in November 2013.  The Board acknowledges the February 2010 VA examination report documenting a GAF score of 75 which indicates an improvement in symptoms.  However, the January and September 2012 VA examination reports noted GAF scores of 65, and multiple VA treatment records documented GAF scores of 59.  Also, the Veteran's symptoms associated with the generalized anxiety disorder include his impaired affect, anxiety, insomnia, and memory problems.  Moreover, the Board reiterates the September 2013 VA psychiatric evaluation noting the Veteran's increased stress levels.  Crucially, Dr. L.L.'s letter indicates that during the Veteran's period of mental health treatment from 2005 onward, he has evidenced frequent panic attacks, irritability, and low moods which has limited his ability to establish and maintain effective work and social relationships.  Finally, the Board notes that the Veteran contends that he had to stop working as a carrier for the United States Postal Service in 2013 due in part to his generalized anxiety disorder.  

In light of the foregoing, the Board finds that the competent and probative evidence from March 2005 to November 2013 reflects similar levels of impairment as well as severity and frequency of symptomatology.  Indeed, the Board finds that the reduction of the Veteran's rating for generalized anxiety disorder from 50 percent to 30 percent was not supported by the evidence.  Dofflemeyer, 2 Vet. App. 277.  As such, the Board finds that the reduction is not supported by the preponderance of the evidence and was therefore improper.  38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.  Accordingly, a restoration of the prior 50 percent rating is warranted.  See 38 C.F.R. §§ 4.2, 4.10; Brown, 5 Vet. App. at 421.




ORDER

Entitlement to service connection for a joint or muscle disability of the bilateral elbows, to include as a result of lead poisoning is denied.

Entitlement to service connection for a joint or muscle disability of the fingers, to include as a result of lead poisoning is denied.

Entitlement to service connection for a general disorder of the joints and muscles, to include as a result of lead poisoning is denied.

Restoration of the prior 50 percent rating for generalized anxiety disorder, effective February 1, 2014, is granted.


REMAND

With regard to the Veteran's claim of entitlement to a disability rating in excess of 50 percent for generalized anxiety disorder, the Board observes that the Veteran was last afforded a VA examination for this disability in September 2012.  Notably, a review of the record, in particular VA treatment records dated subsequent to the September 2012 VA examination, reveals that this disability has since increased in severity.  See, e.g., a VA treatment record dated September 2013.  Further, since the September 2012 VA examination, the Veteran stopped working as a carrier for the United States Postal Service due in part to his generalized anxiety disorder.  In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's generalized anxiety disorder.  

Additionally, as was described in the Introduction above, by rating action dated January 2015, the RO denied the Veteran's claims of entitlement to service connection for degenerative disc disease of the lumbar spine and anemia.  As stated above, in February 2015, the Veteran expressed disagreement with the denial of these claims.  Also, by rating action dated May 2015, the RO awarded the Veteran service connection for hypertensive heart disease and assigned a 60 percent disability rating prior to December 15, 2014 and a 10 percent rating thereafter.  In July 2015, the Veteran expressed disagreement as to the assigned disability ratings.  
A SOC has not been submitted addressing these issues.  In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued to the issue that the Veteran expressed disagreement with, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  While the Board notes that the RO acknowledged receipt of the Veteran's NOD of the degenerative disc disease of the lumbar spine and anemia claims in a letter to the Veteran dated March 2015, and acknowledged receipt of the Veteran's NOD of the assigned ratings for the hypertensive heart disease in a letter to the Veteran dated August 2015, due to the passage of time, the Board finds that remand of these issues for issuance of a SOC is appropriate.  Thus, the AOJ must issue a SOC as to the Veteran's claims of entitlement to service connection for degenerative disc disease of the lumbar spine and anemia as well as entitlement to an increased disability rating for hypertensive heart disease.  

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein. After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record. 

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim. The Veteran must then be given an opportunity to respond.

2. After the above development is completed, provide the Veteran with an appropriate VA examination to determine the current symptoms and severity of his service-connected generalized anxiety disorder.  The claims folder must be made available to the examiner.  

All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.    

The examiner must also provide information concerning the functional impairment that results from the generalized anxiety disorder which may affect his ability to function and perform tasks in various occupational situations. 

3. Issue a SOC pertaining to the issues of entitlement to service connection for degenerative disc disease of the lumbar spine and anemia as well as entitlement to an initial disability rating in excess of 60 percent for hypertensive heart disease prior to December 15, 2014 and in excess of 10 percent thereafter.  The Veteran and his representative should be notified that a timely substantive appeal must be filed in order to perfect the appeal of these issues.  

4. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claim of entitlement to an increased disability rating for generalized anxiety disorder on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


